Exhibit 10.7(e)

 

THE MANITOWOC COMPANY, INC.

2004 NON-EMPLOYEE DIRECTOR STOCK AND AWARDS PLAN

Amended December 17, 2008, Effective January 1, 2005

 


SECTION 1.                                          PURPOSE AND CONSTRUCTION.


 


(A)                                  PURPOSE.  THE MANITOWOC COMPANY, INC. 2004
NON-EMPLOYEE DIRECTOR STOCK AND AWARDS PLAN (THE “PLAN”) HAS THREE COMPLEMENTARY
PURPOSES: (A) TO PROMOTE THE LONG-TERM GROWTH AND FINANCIAL SUCCESS OF THE
MANITOWOC COMPANY, INC. (THE “COMPANY”); (B) TO INDUCE, ATTRACT AND RETAIN
HIGHLY EXPERIENCED AND QUALIFIED INDIVIDUALS TO SERVE ON THE COMPANY’S BOARD OF
DIRECTORS (THE “BOARD”); AND (C) TO ASSIST THE COMPANY IN PROMOTING A GREATER
IDENTITY OF INTEREST BETWEEN THE COMPANY’S NON-EMPLOYEE DIRECTORS (“NON-EMPLOYEE
DIRECTORS”) AND ITS SHAREHOLDERS.  THE PLAN IS DESIGNED TO ACCOMPLISH THESE
GOALS BY PROVIDING NON-EMPLOYEE DIRECTORS WITH INCENTIVES TO INCREASE
SHAREHOLDER VALUE BY OFFERING THE OPPORTUNITY TO ACQUIRE SHARES OF THE COMPANY’S
COMMON STOCK, RECEIVE INCENTIVES BASED ON THE VALUE OF SUCH COMMON STOCK, OR
RECEIVE OTHER INCENTIVES ON THE POTENTIALLY FAVORABLE TERMS THAT THIS PLAN
PROVIDES.


 

(b)                                 Construction.  Capitalized terms used in
this Plan shall have the meanings set forth in Section 12, unless the context
otherwise requires.

 

(c)                                  Effective Date and Shareholder Approval. 
This Plan shall become effective only following its approval by the shareholders
of the Company.

 

Section 2.                                          Shares Reserved Under this
Plan.

 


(A)                                  PLAN RESERVE.  AN AGGREGATE OF TWO-HUNDRED
AND TWENTY-FIVE THOUSAND (225,000) SHARES ARE RESERVED FOR ISSUANCE UNDER THIS
PLAN. THE NUMBER OF SHARES COVERED BY AN AWARD UNDER THE PLAN SHALL BE COUNTED
ON THE DATE OF GRANT OF SUCH AWARD AGAINST THE NUMBER OF SHARES AVAILABLE FOR
GRANTING AWARDS UNDER THE PLAN.  ANY SHARES DELIVERED PURSUANT TO THE EXERCISE
OF AN AWARD MAY CONSIST, IN WHOLE OR IN PART, OF AUTHORIZED AND UNISSUED SHARES
OR OF TREASURY SHARES.


 


(B)                                 STOCK SPLIT, STOCK DIVIDEND OR REVERSE STOCK
SPLIT.  IN THE EVENT OF A STOCK SPLIT, STOCK DIVIDEND OR REVERSE STOCK SPLIT, OF
SHARES, THE NUMBER OF SHARES SUBJECT TO THIS PLAN (INCLUDING THE NUMBER AND TYPE
OF SHARES THAT MAY BE GRANTED AS RESTRICTED STOCK, RESTRICTED STOCK UNITS OR
ISSUED PURSUANT TO OPTIONS, TO A PARTICIPANT IN ANY FISCAL YEAR, AND THAT MAY
AFTER THE EVENT BE MADE THE SUBJECT OF AWARDS UNDER THIS PLAN) AND THE NUMBER
SHARES SUBJECT TO OUTSTANDING AWARDS, AND THE GRANT, PURCHASE AND EXERCISE PRICE
WITH RESPECT TO ANY OUTSTANDING AWARDS, SHALL THEREUPON AUTOMATICALLY BE
ADJUSTED PROPORTIONATELY IN A MANNER CONSISTENT WITH SUCH STOCK SPLIT, STOCK
DIVIDEND OR REVERSE STOCK SPLIT TO PREVENT DILUTION OR ENLARGEMENT OF THE
BENEFITS OR POTENTIAL BENEFITS INTENDED TO BE MADE UNDER THIS PLAN; PROVIDED,
HOWEVER, THAT THE NUMBER OF SHARES SUBJECT TO ANY AWARD PAYABLE OR DENOMINATED
IN SHARES MUST ALWAYS BE A WHOLE NUMBER.  IN THE EVENT THAT ANY SUCH STOCK
SPLIT, STOCK DIVIDEND OR REVERSE STOCK SPLIT WOULD RESULT IN AN OUTSTANDING
AWARD CONSISTING OF ANY FRACTIONAL SHARE(S), THE COMMITTEE MAY CANCEL SUCH
FRACTIONAL AMOUNT OR GRANT AN AWARD OF AN ADDITIONAL FRACTIONAL AMOUNT SO THAT
THERE IS NO

 

--------------------------------------------------------------------------------


 


FRACTION AMOUNT OR MAY MAKE PROVISION FOR A CASH PAYMENT, IN AN AMOUNT
DETERMINED BY THE COMMITTEE TO THE HOLDER OF THE AWARD THAT WOULD INCLUDE A
FRACTIONAL SHARE, IN EXCHANGE FOR THE CANCELLATION OF SUCH FACTIONAL
SHARE(S) (WITHOUT ANY CONSENT OF THE HOLDER OF ANY SUCH FRACTIONAL SHARE),
EFFECTIVE AS OF THE TIME THE COMMITTEE SPECIFIES (WHICH MAY BE THE TIME SUCH
STOCK SPLIT, STOCK DIVIDEND OR REVERSE STOCK SPLIT, IS EFFECTIVE).


 


(C)                                  OTHER ADJUSTMENT OF SHARES.  IN ADDITION TO
THE NON-DISCRETIONARY ADJUSTMENT PROVISIONS OF SECTION 2(B), IF THE COMMITTEE
DETERMINES THAT ANY DIVIDEND OR OTHER DISTRIBUTION (WHETHER IN THE FORM OF CASH,
OTHER SECURITIES, OR OTHER PROPERTY, BUT NOT INCLUDING A DIVIDEND OF SHARES
WHICH IS GOVERNED BY SECTION 2(B)), RECAPITALIZATION, STOCK SPLIT, REVERSE STOCK
SPLIT, REORGANIZATION, MERGER, CONSOLIDATION, SPLIT-UP, SPIN-OFF, COMBINATION,
REPURCHASE OR EXCHANGE OF SHARES OR OTHER SECURITIES OF THE COMPANY, ISSUANCE OF
WARRANTS OR OTHER RIGHTS TO PURCHASE SHARES OR OTHER SECURITIES OF THE COMPANY,
OR OTHER SIMILAR CORPORATE TRANSACTION OR EVENT (COLLECTIVELY REFERRED TO AS
“EVENTS”) AFFECTS THE SHARES SUCH THAT AN ADJUSTMENT IS DETERMINED BY THE
COMMITTEE TO BE APPROPRIATE IN ORDER TO PREVENT DILUTION OR ENLARGEMENT OF THE
BENEFITS OR POTENTIAL BENEFITS INTENDED TO BE MADE AVAILABLE UNDER THE PLAN,
THEN THE COMMITTEE MAY, IN SUCH MANNER AS IT MAY DEEM EQUITABLE, ADJUST ANY OR
ALL OF:  (I) THE NUMBER AND TYPE OF SHARES SUBJECT TO THE PLAN AND WHICH
THEREAFTER MAY BE MADE THE SUBJECT OF AWARDS UNDER THE PLAN; (II) THE NUMBER AND
TYPE OF SHARES SUBJECT TO OUTSTANDING AWARDS; AND (III) THE EXERCISE PRICE WITH
RESPECT TO ANY OPTION (COLLECTIVELY REFERRED TO AS “ADJUSTMENTS”); PROVIDED,
HOWEVER, THAT AWARDS SUBJECT TO GRANT OR PREVIOUSLY GRANTED TO NON-EMPLOYEE
DIRECTORS UNDER THE PLAN AT THE TIME OF ANY SUCH EVENT SHALL BE SUBJECT ONLY TO
SUCH ADJUSTMENTS AS SHALL BE NECESSARY TO MAINTAIN THE PROPORTIONATE INTEREST OF
THE NON-EMPLOYEE DIRECTORS AND PRESERVE, WITHOUT EXCEEDING, THE VALUE OF SUCH
AWARDS; AND PROVIDED FURTHER THAT THE NUMBER OF SHARES SUBJECT TO ANY AWARD
SHALL ALWAYS BE A WHOLE NUMBER.


 

(d)                                 Predecessor Plan.  After the Effective Date
of this Plan, the 1999 Non-employee Director Stock Option Plan will be frozen
such that (i) no future awards will be granted under the 1999 Non-employee
Director Stock Option Plan, (ii) the 1999 Non-employee Director Stock Option
Plan will exist solely to govern grants of awards made prior to the Effective
Date of this Plan, and (iii) any Shares that would have otherwise been available
for new grants under the 1999 Non-employee Director Stock Option Plan will not
roll over into this Plan and thus will not be available for the purpose of
granting Awards under this Plan.

 

(e)                                  Replenishment of Shares Under this Plan. 
The number of Shares reserved for issuance under this Plan shall be reduced only
by the number of Shares actually delivered in payment or settlement of Awards,
including Restricted Stock and Restricted Stock Units.  If an Award lapses,
expires, terminates or is cancelled without the issuance of Shares under the
Award, then the Shares subject to, reserved for or delivered in payment in
respect of such Award may again be used for new Awards under this Plan.  If
Shares are issued under any Award and the Company subsequently reacquires them
pursuant to rights reserved upon the issuance of the Shares, if Shares are used
in connection with the satisfaction of tax obligations relating to an Award, or
if previously owned Shares are delivered to the Company in payment of the
exercise price of an Award, then the Shares subject to, reserved for or
delivered in payment in respect of such Award may again be used for new Awards
under this Plan.

 

2

--------------------------------------------------------------------------------


 

Section 3.                                          Plan Administration and
Operation.

 


(A)                                  ADMINISTRATIVE AUTHORITY.  THE COMMITTEE
HAS FULL AUTHORITY TO ADMINISTER THIS PLAN, INCLUDING THE AUTHORITY TO
(I) INTERPRET THE PROVISIONS OF THIS PLAN, (II) PRESCRIBE, AMEND AND RESCIND
RULES AND REGULATIONS RELATING TO THIS PLAN, (III) CORRECT ANY DEFECT, SUPPLY
ANY OMISSION, OR RECONCILE ANY INCONSISTENCY IN ANY AWARD OR AGREEMENT COVERING
AN AWARD IN THE MANNER AND TO THE EXTENT IT DEEMS DESIRABLE TO CARRY THIS PLAN
INTO EFFECT, AND (IV) MAKE ALL OTHER DETERMINATIONS NECESSARY OR ADVISABLE FOR
THE ADMINISTRATION OF THIS PLAN.


 

(b)                                 Awards.  The Committee has full authority to
designate from time to time which Non-employee Directors shall receive Awards
under this Plan.  The Committee may consider such factors as it deems pertinent
in selecting whether a Non-employee Director will receive any Award(s) and in
determining the types and amounts of Awards and in setting any Performance Goals
or other limitations.  In making such selection and determination, factors the
Committee may consider include, but will not be limited to: (a) the Company’s
financial condition; (b) anticipated profits for the current or future years;
(c) the Non-employee Director’s length of service on the Board; and (d) other
fees that the Company provides or has agreed to provide to the Non-employee
Director.  The Committee’s decision to provide a Non-employee Director with an
Award in any year will not require the Committee to designate such person to
receive an Award in any other year.

 


(C)                                  COMMITTEE ACTION AND DELEGATION. A MAJORITY
OF THE MEMBERS OF THE COMMITTEE WILL CONSTITUTE A QUORUM, AND A MAJORITY OF THE
COMMITTEE’S MEMBERS PRESENT AT A MEETING AT WHICH A QUORUM IS PRESENT MUST MAKE
ALL DETERMINATIONS OF THE COMMITTEE.  THE COMMITTEE MAY MAKE ANY DETERMINATION
UNDER THIS PLAN WITHOUT NOTICE OR MEETING OF THE COMMITTEE BY A WRITING THAT A
MAJORITY OF THE COMMITTEE MEMBERS HAVE SIGNED.  TO THE EXTENT APPLICABLE LAW
PERMITS, THE BOARD MAY DELEGATE TO ANOTHER COMMITTEE OF THE BOARD ANY OR ALL OF
THE AUTHORITY AND RESPONSIBILITY OF THE COMMITTEE.  IF THE BOARD HAS MADE SUCH A
DELEGATION, THEN ALL REFERENCES TO THE COMMITTEE IN THIS PLAN INCLUDE SUCH OTHER
COMMITTEE OR ONE OR MORE OFFICERS TO THE EXTENT OF SUCH DELEGATION.  EXCEPT TO
THE EXTENT PROHIBITED BY APPLICABLE LAW, THE COMMITTEE MAY ALSO AUTHORIZE ANY
ONE OR MORE OF THEIR NUMBER OR THE SECRETARY OR ANY OTHER OFFICER OF THE COMPANY
TO EXECUTE AND DELIVER DOCUMENTS ON BEHALF OF THE COMMITTEE.


 


(D)                                 REVIEW OF COMMITTEE DECISIONS. ALL COMMITTEE
DETERMINATIONS ARE FINAL AND BINDING UPON ALL INTERESTED PARTIES AND NO
REVIEWING COURT, AGENCY OR OTHER TRIBUNAL SHALL OVERTURN A DECISION OF THE
COMMITTEE UNLESS IT FIRST DETERMINES THAT THE COMMITTEE ACTED IN AN ARBITRARY
AND CAPRICIOUS MANNER WITH RESPECT TO SUCH DECISION.


 


(E)                                  COMMITTEE INDEMNIFICATION. NO MEMBER OF THE
COMMITTEE WILL BE LIABLE FOR ANY ACT DONE, OR DETERMINATION MADE, BY THE
INDIVIDUAL IN GOOD FAITH WITH RESPECT TO THE PLAN OR ANY AWARD.  THE COMPANY
WILL INDEMNIFY AND HOLD HARMLESS ALL COMMITTEE MEMBERS TO THE MAXIMUM EXTENT
THAT THE LAW AND THE COMPANY’S BYLAWS PERMIT.


 


SECTION  4.                                       DISCRETIONARY GRANTS OF
AWARDS.


 


SUBJECT TO THE TERMS OF THIS PLAN, INCLUDING SECTION 7 BELOW, THE COMMITTEE HAS
FULL POWER AND AUTHORITY TO DETERMINE: (A) THE TYPE OR TYPES OF AWARDS TO BE

 

3

--------------------------------------------------------------------------------


 


GRANTED TO EACH NON-EMPLOYEE DIRECTOR (I.E., OPTIONS, RESTRICTED STOCK AND/OR
RESTRICTED STOCK UNITS); (B) THE NUMBER OF SHARES WITH RESPECT TO WHICH AN AWARD
IS GRANTED TO A NON-EMPLOYEE DIRECTOR, IF APPLICABLE; AND (C) ANY OTHER TERMS
AND CONDITIONS OF ANY AWARD GRANTED TO A NON-EMPLOYEE DIRECTOR.  AWARDS UNDER
THIS PLAN MAY BE GRANTED EITHER ALONE OR IN ADDITION TO, IN TANDEM WITH, OR IN
SUBSTITUTION FOR ANY OTHER AWARD (OR ANY OTHER AWARD GRANTED UNDER ANOTHER PLAN
OF THE COMPANY OR ANY AFFILIATE).  THE COMMITTEE MAY GRANT MULTIPLE AWARDS AND
DIFFERENT TYPES OF AWARDS (E.G., OPTIONS, RESTRICTED STOCK AND/OR RESTRICTED
STOCK UNITS) TO INDIVIDUAL NON-EMPLOYEE DIRECTORS AT THE SAME TIME.


 

Section 5.                                          Options.

 


(A)                                  EXERCISE PRICE OF OPTIONS.  FOR EACH
OPTION, THE COMMITTEE WILL ESTABLISH THE EXERCISE PRICE, WHICH MAY NOT BE LESS
THAN THE FAIR MARKET VALUE OF THE SHARES SUBJECT TO THE OPTION AS DETERMINED ON
THE DATE OF GRANT.  THE COMMITTEE SHALL ALSO DETERMINE THE METHOD OR METHODS BY
WHICH, AND THE FORM OR FORMS, INCLUDING, WITHOUT LIMITATION, CASH, SHARES, OTHER
SECURITIES, OTHER AWARDS, OR OTHER PROPERTY, OR ANY COMBINATION THEREOF, HAVING
A FAIR MARKET VALUE ON THE EXERCISE DATE EQUAL TO THE RELEVANT EXERCISE PRICE,
IN WHICH PAYMENT OF THE EXERCISE PRICE WITH RESPECT TO ANY OPTION MAY BE MADE OR
DEEMED TO HAVE BEEN MADE.


 


(B)                                 TERMS AND CONDITIONS OF OPTIONS.  SUBJECT TO
THE TERMS OF THE PLAN, AN OPTION WILL BE EXERCISABLE AT SUCH TIMES AND SUBJECT
TO SUCH CONDITIONS AS THE COMMITTEE SPECIFIES, INCLUDING, BUT NOT LIMITED TO,
ANY PERFORMANCE GOALS.  NOTWITHSTANDING THE PRECEDING, EACH OPTION MUST
TERMINATE NO LATER THAN TEN (10) YEARS AFTER THE DATE OF GRANT.


 

Section 6.                                          Restricted Stock and
Restricted Stock Units.

 


SUBJECT TO THE TERMS OF THE PLAN, EACH AWARD OF RESTRICTED STOCK AND/OR
RESTRICTED STOCK UNITS MAY BE SUBJECT TO SUCH TERMS AND CONDITIONS AS THE
COMMITTEE DETERMINES APPROPRIATE, INCLUDING, WITHOUT LIMITATION, A CONDITION
THAT ONE OR MORE PERFORMANCE GOALS BE ACHIEVED FOR THE NON-EMPLOYEE DIRECTOR TO
REALIZE ALL OR A PORTION OF THE BENEFIT PROVIDED UNDER THE AWARD.  HOWEVER, ANY
AWARD OF RESTRICTED STOCK AND/OR RESTRICTED STOCK UNITS (REGARDLESS OF WHETHER
SUCH AWARD IS CONDITIONED UPON ANY PERFORMANCE GOALS) MUST HAVE A RESTRICTION
PERIOD OF AT LEAST THREE (3) YEARS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
HEREIN, ALL RESTRICTED STOCK AND RESTRICTED STOCK UNITS AWARDED UNDER THIS PLAN
SHALL BE PAYABLE ONLY IN SHARES.  ANY AWARD OF RESTRICTED STOCK UNITS MUST BE
PAID BEFORE MARCH 15 OF THE CALENDAR YEAR AFTER THE CALENDAR YEAR IN WHICH THE
RECIPIENT HAS A FULLY VESTED RIGHT TO SUCH RESTRICTED STOCK UNITS.


 

Section 7.                                          Effect of Termination of
Membership on the Board.

 

(a)                                  Award Limitations.  Subject to the
limitations set forth in Section 7(b) below, the Committee shall, in its
discretion, determine whether to impose any Award Agreement provisions or
limitation concerning what will happen to any outstanding Award(s) when the
Non-employee Director ceases to be a member of the Board for any reason.  The
restrictions under Section 7(b) and any other limitations imposed by the
Committee under this Section 7(a) must be included in the Award Agreement. 
Unless otherwise stated under the

 

4

--------------------------------------------------------------------------------


 

Award Agreement, if a Non-employee Director ceases to be a member of the Board
for any reason other than the Non-employee Director’s retirement due to reaching
the mandatory retirement age established by the Board, or other than death or
disability (as determined by the Committee), as to Awards held by that
Non-employee Director on the effective date of such termination of Board
membership, unless the Committee, in its sole discretion, shall otherwise
determine, all nonvested options and all Restricted Stock as to which all
restrictions have not lapsed, and all Restricted Stock Units for which the
Performance Goals have not been fully satisfied shall be immediately forfeited. 
Upon the retirement (due to reaching the mandatory retirement age established by
the Board), death or disability of a Non-employee Director, all Options held by
the Non-employee Director shall fully and immediately vest, all restrictions
with respect to Restricted Stock held by the Non-employee Director shall
immediately lapse, and all Performance Goals with respect to Restricted Stock
Units held by the Non-employee Director shall be deemed immediately satisfied. 
In such event or if the Committee otherwise determines not to require immediate
forfeiture upon the occurrence of some other event where the Non-employee
director ceases to be a member of the Board, then the maximum exercise period
which may be permitted for Options following such termination of Board
membership shall be the shorter of one year or the scheduled expiration date of
the Award.

 


(B)                                 FRAUD AND MISCONDUCT.  NOTWITHSTANDING ANY
PROVISION IN THIS PLAN OR IN ANY AWARD AGREEMENT, IF A NON-EMPLOYEE DIRECTOR
CEASES BEING A DIRECTOR OF THE COMPANY DUE TO ANY OF THE FOLLOWING ACT(S), THEN
ALL AWARDS PREVIOUSLY GRANTED TO SUCH NON-EMPLOYEE DIRECTOR SHALL IMMEDIATELY BE
FORFEITED AS OF THE DATE OF THE FIRST SUCH ACT: (I) FRAUD OR INTENTIONAL
MISREPRESENTATION; (II) EMBEZZLEMENT, MISAPPROPRIATION OR CONVERSION OF ASSETS
OR OPPORTUNITIES OF THE COMPANY OR ANY AFFILIATE OF THE COMPANY; OR (III) ANY
OTHER GROSS OR WILLFUL MISCONDUCT AS DETERMINED BY THE COMMITTEE, IN ITS SOLE
AND CONCLUSIVE DISCRETION.


 


SECTION 8.                                          NON-TRANSFERABILITY.


 

Except as otherwise provided in this Section, or as the Committee otherwise
provides, each Award granted under this Plan is not transferable by a
Non-employee Director:  (a) until such Option has been exercised and/or the
limitations on the Restricted Stock or Restricted Stock Units have lapsed or
been satisfied; or (b) by will or the laws of descent and distribution.  During
the lifetime of the Non-employee Director such Awards may be exercised only by
the Non-employee Director or the Non-employee Director’s legal representative or
by the permitted transferee of such Non-employee Director as hereinafter
provided (or by the legal representative of such permitted transferee).  Unless
otherwise prohibited by the Award Agreement, a Non-employee Director may
transfer Awards to (i) his or her spouse, children or grandchildren (“Immediate
Family Members”); (ii) a trust or trusts for the exclusive benefit of such
Immediate Family Members; or (iii) a partnership in which such Immediate Family
Members are the only partners.  The transfer will be effective only if the
Non-employee Director receives no consideration for such transfer.  Subsequent
transfers of transferred Awards are prohibited except transfers to those persons
or entities to which the Non-employee Director could have transferred such
Awards, or transfers otherwise in accordance with this Section.

 

5

--------------------------------------------------------------------------------


 

Section 9.                                          Amendment and Termination of
the Plan and Awards.

 


(A)                                  TERM OF PLAN.  THIS PLAN WILL TERMINATE ON,
AND NO AWARD MAY BE GRANTED AFTER, THE TEN (10) YEAR ANNIVERSARY OF THE
EFFECTIVE DATE, UNLESS THE BOARD EARLIER TERMINATES THIS PLAN PURSUANT TO
SECTION 9(B).


 


(B)                                 TERMINATION AND AMENDMENT.  THE BOARD MAY
AMEND, ALTER, SUSPEND, DISCONTINUE OR TERMINATE THIS PLAN AT ANY TIME, SUBJECT
TO SHAREHOLDER APPROVAL IF: (I) SHAREHOLDER APPROVAL OF SUCH AMENDMENT(S) IS
REQUIRED UNDER THE EXCHANGE ACT; (II) SHAREHOLDER APPROVAL OF SUCH
AMENDMENT(S) IS REQUIRED UNDER THE LISTING REQUIREMENTS OF THE NEW YORK STOCK
EXCHANGE OR ANY PRINCIPAL SECURITIES EXCHANGE OR MARKET ON WHICH THE SHARES ARE
THEN TRADED (TO MAINTAIN THE LISTING OR QUOTATION OF THE SHARES ON THAT
EXCHANGE); OR (III) THE AMENDMENT WILL: [A] MATERIALLY INCREASE ANY NUMBER OF
SHARES SPECIFIED IN SECTION 2(A) (EXCEPT AS PERMITTED BY SECTION 2(B)); [B]
SHORTEN THE RESTRICTION PERIODS SPECIFIED IN SECTION 6(B); OR [C] MODIFY THE
PROVISIONS OF SECTION 9(E).


 


(C)                                  AMENDMENT, MODIFICATION OR CANCELLATION OF
AWARDS.  EXCEPT AS PROVIDED IN SECTION 9(E) AND SUBJECT TO THE REQUIREMENTS OF
THIS PLAN, THE COMMITTEE MAY WAIVE ANY RESTRICTIONS OR CONDITIONS APPLICABLE TO
ANY AWARD OR THE EXERCISE OF THE AWARD, AND THE COMMITTEE MAY MODIFY, AMEND, OR
CANCEL ANY OF THE OTHER TERMS AND CONDITIONS APPLICABLE TO ANY AWARDS BY MUTUAL
AGREEMENT BETWEEN THE COMMITTEE AND THE NON-EMPLOYEE DIRECTOR OR ANY OTHER
PERSONS AS MAY THEN HAVE AN INTEREST IN THE AWARD, SO LONG AS ANY AMENDMENT OR
MODIFICATION DOES NOT INCREASE THE NUMBER OF SHARES ISSUABLE UNDER THIS PLAN
(EXCEPT AS PERMITTED BY SECTION 2(B)), BUT THE COMMITTEE NEED NOT OBTAIN THE
NON-EMPLOYEE DIRECTOR’S (OR OTHER INTERESTED PARTY’S) CONSENT FOR THE
CANCELLATION OF AN AWARD PURSUANT TO THE PROVISIONS OF SECTION 2(B). 
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS PLAN, THE COMMITTEE SHALL HAVE
SOLE DISCRETION TO ALTER THE SELECTED PERFORMANCE GOALS.


 


(D)                                 SURVIVAL OF COMMITTEE AUTHORITY AND AWARDS. 
NOTWITHSTANDING THE FOREGOING, THE AUTHORITY OF THE COMMITTEE TO ADMINISTER THIS
PLAN AND MODIFY OR AMEND AN AWARD MAY EXTEND BEYOND THE DATE OF THIS PLAN’S
TERMINATION.  IN ADDITION, TERMINATION OF THIS PLAN WILL NOT AFFECT THE RIGHTS
OF NON-EMPLOYEE DIRECTORS WITH RESPECT TO AWARDS PREVIOUSLY GRANTED TO THEM, AND
ALL UNEXPIRED AWARDS WILL CONTINUE IN FORCE AND EFFECT AFTER TERMINATION OF THIS
PLAN EXCEPT AS THEY MAY LAPSE OR BE TERMINATED BY THEIR OWN TERMS AND
CONDITIONS.


 


(E)                                  REPRICING PROHIBITED.  NOTWITHSTANDING
ANYTHING IN THIS PLAN TO THE CONTRARY, AND EXCEPT FOR THE ADJUSTMENTS PROVIDED
IN SECTION 2(B), NEITHER THE COMMITTEE NOR ANY OTHER PERSON MAY DECREASE THE
EXERCISE PRICE FOR ANY OUTSTANDING OPTION GRANTED UNDER THIS PLAN AFTER THE DATE
OF GRANT NOR ALLOW A NON-EMPLOYEE DIRECTOR TO SURRENDER AN OUTSTANDING OPTION
GRANTED UNDER THIS PLAN TO THE COMPANY AS CONSIDERATION FOR THE GRANT OF A NEW
OPTION WITH A LOWER EXERCISE PRICE.


 


SECTION 10.                                   CHANGE OF CONTROL.  EXCEPT TO THE
EXTENT THE COMMITTEE PROVIDES A RESULT MORE FAVORABLE TO HOLDERS OF AWARDS OR AS
OTHERWISE SET FORTH IN AN AGREEMENT COVERING AN AWARD, IN THE EVENT OF A CHANGE
OF CONTROL, THE FOLLOWING RULES SHALL APPLY.


 

(a)                                  Options.  Each holder of an Option
(a) shall have the right at any time thereafter to exercise the Option in full
whether or not the Option was theretofore exercisable; and (b) shall have the
right, exercisable by written notice to the Company within sixty (60) days

 

6

--------------------------------------------------------------------------------


 

after the change of Control, to receive, in exchange for the surrender of the
Option, an amount of cash equal to the excess of the Change of Control Price of
the Shares covered by the Option that is so surrendered over the exercise price
of such Shares under the Award;

 

(b)                                 Restricted Stock.  Restricted Stock that is
not then vested shall vest upon the date of the Change of Control and each
holder of such Restricted Stock shall have the right, exercisable by written
notice to the Company within sixty (60) days after the Change of Control, to
receive, in exchange for the surrender of such Restricted Stock, an amount of
cash equal to the Change of Control Price of such Restricted Stock;

 

(c)                                  Restricted Stock Units.  Each holder of a
Restricted Stock Unit for which the performance period has not expired shall
have the right, exercisable by written notice to the Company within sixty (60)
days after the Change of Control, to receive, in exchange for the surrender of
the Restricted Stock Unit, a number of Shares equal to the product of the number
of Restricted Stock Units and a fraction the numerator of which is the number of
whole months which have elapsed from the beginning of the performance period to
the date of the Change of Control and the denominator of which is the number of
whole months in the performance period.  Each holder of a Restricted Stock Unit
that has been earned but not yet paid shall receive the number of Shares equal
to the number of such Restricted Stock Units.

 


SECTION 11.                                   GENERAL PROVISIONS.


 


(A)                                  OTHER TERMS AND CONDITIONS.  THE GRANT OF
ANY AWARD UNDER THIS PLAN MAY ALSO BE SUBJECT TO OTHER PROVISIONS (WHETHER OR
NOT APPLICABLE TO THE AWARD AWARDED TO ANY OTHER NON-EMPLOYEE DIRECTOR) AS THE
COMMITTEE DETERMINES APPROPRIATE, INCLUDING, WITHOUT LIMITATION, PROVISIONS FOR:
(I) ONE OR MORE MEANS TO ENABLE A NON-EMPLOYEE DIRECTOR TO DEFER THE DELIVERY OF
SHARES OR RECOGNITION OF TAXABLE INCOME RELATING TO AWARDS OR TERMS AND
CONDITIONS AS THE COMMITTEE DETERMINES, INCLUDING, BY WAY OF EXAMPLE, THE FORM
AND MANNER OF THE DEFERRAL ELECTION, THE TREATMENT OF DIVIDENDS PAID ON THE
SHARES DURING THE DEFERRAL PERIOD OR A MEANS FOR PROVIDING A RETURN TO A
NON-EMPLOYEE DIRECTOR ON AMOUNTS DEFERRED, AND THE PERMITTED DISTRIBUTION DATES
OR EVENTS (PROVIDED THAT NO SUCH DEFERRAL MEANS MAY RESULT IN AN INCREASE IN THE
NUMBER OF SHARES ISSUABLE UNDER THIS PLAN); (II) THE PURCHASE OF SHARES UNDER
OPTIONS IN INSTALLMENTS; (III) THE PAYMENT OF THE PURCHASE PRICE OF OPTIONS BY
DELIVERY OF CASH OR OTHER SHARES OR OTHER SECURITIES OF THE COMPANY (INCLUDING
BY ATTESTATION) HAVING A THEN FAIR MARKET VALUE EQUAL TO THE PURCHASE PRICE OF
SUCH SHARES, OR BY DELIVERY (INCLUDING BY FAX) TO THE COMPANY OR ITS DESIGNATED
AGENT OF AN EXECUTED IRREVOCABLE OPTION EXERCISE FORM TOGETHER WITH IRREVOCABLE
INSTRUCTIONS TO A BROKER-DEALER TO SELL OR MARGIN A SUFFICIENT PORTION OF THE
SHARES AND DELIVER THE SALE OR MARGIN LOAN PROCEEDS DIRECTLY TO THE COMPANY TO
PAY FOR THE EXERCISE PRICE;  (IV) GIVING THE NON-EMPLOYEE DIRECTOR THE RIGHT TO
RECEIVE DIVIDEND PAYMENTS OR DIVIDEND EQUIVALENT PAYMENTS WITH RESPECT TO THE
SHARES SUBJECT TO THE AWARD (BOTH BEFORE AND AFTER THE SHARES SUBJECT TO THE
AWARD ARE EARNED, VESTED OR ACQUIRED), WHICH PAYMENTS MAY BE EITHER MADE
CURRENTLY OR CREDITED TO AN ACCOUNT FOR THE NON-EMPLOYEE DIRECTOR, AND MAY BE
SETTLED IN CASH OR SHARES, AS THE COMMITTEE DETERMINES; (V) RESTRICTIONS ON
RESALE OR OTHER DISPOSITION; AND (VI) COMPLIANCE WITH FEDERAL OR STATE
SECURITIES LAWS AND STOCK EXCHANGE REQUIREMENTS.


 


(B)                                 NO FRACTIONAL SHARES.  NO FRACTIONAL SHARES
OR OTHER SECURITIES MAY BE ISSUED OR DELIVERED PURSUANT TO THIS PLAN, AND THE
COMMITTEE MAY DETERMINE WHETHER CASH, OTHER

 

7

--------------------------------------------------------------------------------


 


SECURITIES OR OTHER PROPERTY WILL BE PAID OR TRANSFERRED IN LIEU OF ANY
FRACTIONAL SHARES OR OTHER SECURITIES, OR WHETHER SUCH FRACTIONAL SHARES OR
OTHER SECURITIES OR ANY RIGHTS TO FRACTIONAL SHARES OR OTHER SECURITIES WILL BE
CANCELED, TERMINATED OR OTHERWISE ELIMINATED.


 


(C)                                  REQUIREMENTS OF LAW.  THE GRANTING OF
AWARDS UNDER THIS PLAN AND THE ISSUANCE OF SHARES IN CONNECTION WITH AN AWARD
ARE SUBJECT TO ALL APPLICABLE LAWS, RULES AND REGULATIONS AND TO SUCH APPROVALS
BY ANY GOVERNMENTAL AGENCIES OR NATIONAL SECURITIES EXCHANGES AS MAY BE
REQUIRED.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS PLAN OR ANY AWARD
AGREEMENT, THE COMPANY HAS NO LIABILITY TO DELIVER ANY SHARES UNDER THIS PLAN OR
MAKE ANY PAYMENT UNLESS SUCH DELIVERY OR PAYMENT WOULD COMPLY WITH ALL
APPLICABLE LAWS AND THE APPLICABLE REQUIREMENTS OF ANY SECURITIES EXCHANGE OR
SIMILAR ENTITY.


 


(D)                                 GOVERNING LAW.  THIS PLAN, AND ALL
AGREEMENTS UNDER THIS PLAN, SHOULD BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF WISCONSIN, WITHOUT REFERENCE TO ANY CONFLICT OF LAW
PRINCIPLES.  ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS PLAN, ANY AWARD
OR ANY AWARD AGREEMENT, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN
RESPECT OF THIS PLAN, ANY AWARD OR ANY AWARD AGREEMENT, MAY ONLY BE BROUGHT AND
DETERMINED IN A COURT SITTING IN THE COUNTY OF MANITOWOC, OR THE FEDERAL
DISTRICT COURT FOR THE EASTERN DISTRICT OF WISCONSIN SITTING IN THE COUNTY OF
MILWAUKEE, IN THE STATE OF WISCONSIN.


 

(e)                                  Severability.  If any provision of this
Plan or any Award Agreement or any Award (i) is or becomes or is deemed to be
invalid, illegal or unenforceable in any jurisdiction, or as to any person or
Award, or (ii) would disqualify this Plan, any Award Agreement or any Award
under any law the Committee deems applicable, then such provision should be
construed or deemed amended to conform to applicable laws, or if it cannot be so
construed or deemed amended without, in the determination of the Committee,
materially altering the intent of this Plan, Award Agreement or Award, then such
provision should be stricken as to such jurisdiction, person or Award, and the
remainder of this Plan, such Award Agreement and such Award will remain in full
force and effect.

 

(f)                                    Other Arrangements.  Nothing contained in
the Plan shall prevent the Company or any Affiliate from adopting or continuing
in effect other or additional compensation arrangements for Non-employee
Directors, and such arrangements may be either generally applicable or
applicable only in specific cases.

 

(g)                                 No Right to Remain on Board.  The grant of
an Award to a Non-employee Director pursuant to the Plan shall confer no right
on such Non-employee Director to continue as a director of the Company.  Except
for rights accorded under the Plan, Non-employee Directors shall have no rights
as holders of Shares as a result of the granting of Awards hereunder.

 

(h)                                 409A Compliance.  Notwithstanding anything
to the contrary in this Plan document, any Award or any accompanying forms or
related material, the Plan is designed and intended to operate such that all
benefits hereunder are exempt from the application of Code Section 409A.  Any
provisions of this Plan document, any Award, or any related material which
conflict with or would be deemed to violate the preceding stated intent shall be
deemed limited, as determined by the Committee in order to ensure the results
contemplated in this Section.

 

8

--------------------------------------------------------------------------------


 

Notwithstanding the preceding statements, nothing in this Plan or any related
document is intended to provide individual participants or beneficiaries with
any guaranty, warranty or assurance of particular tax treatment for benefits
hereunder.

 

Section 12.                                   Definitions.

 

(a)                                  “Affiliate” shall mean any corporation,
partnership, joint venture, or other entity during any period in which the
Company owns, directly or indirectly, at least twenty percent (20%) of the
equity, voting or profits interest, and any other business venture in which the
Committee, in its discretion, both:  (i) determines that the Company has a
significant interest; and (ii) designates as an Affiliate for purposes of this
Plan.

 


(B)                                 “ANNUAL MEETING OF THE SHAREHOLDERS” SHALL
MEAN THE ANNUAL MEETING OF SHAREHOLDERS OF THE COMPANY HELD EACH CALENDAR YEAR.


 

(c)                                  “Award” means any grant of Options,
Restricted Stock or Restricted Stock Units under this Plan.

 

(d)                                 “Award Agreement” means a written agreement,
in such form (consistent with the terms of this Plan) as approved by the
Committee.

 


(E)                                  “BOARD” SHALL MEAN THE BOARD OF DIRECTORS
OF THE COMPANY.


 

(f)                                    “Change of Control” means the first to
occur of the following with respect to the Company or any upstream holding
company:

 

(i)            Any “Person,” as that term is defined in Sections 13(d) and
14(d) of the Exchange Act, but excluding the Company, any trustee or other
fiduciary holding securities under an employee benefit plan of the Company, or
any corporation owned, directly or indirectly, by the shareholders of the
Company in substantially the same proportions as their ownership of stock of the
Company, is or becomes the “Beneficial Owner” (as that term is defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing thirty percent (30%) or more of the combined voting power
of the Company’s then outstanding securities; or

 

(ii)           The Company is merged or consolidated with any other corporation
or other entity, other than:  (A) a merger or consolidation which would result
in the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than eighty percent (80%)
of the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation; or
(B) the Company engages in a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no “Person”
(as defined above) acquires more than thirty percent (30%) of the combined
voting power of the Company’s then outstanding securities.  Notwithstanding the
foregoing, a merger or consolidation involving the Company shall

 

9

--------------------------------------------------------------------------------


 

not be considered a “Change of Control” if the Company is the surviving
corporation and shares of the Company’s Common Stock are not converted into or
exchanged for stock or securities of any other corporation, cash or any other
thing of value, unless persons who beneficially owned shares of the Company’s
Common Stock outstanding immediately prior to such transaction own beneficially
less than a majority of the outstanding voting securities of the Company
immediately following the merger or consolidation;

 

(iii)          The Company or any subsidiary sells, assigns or otherwise
transfer assets in a transaction or series of related transactions, if the
aggregate market value of the assets so transferred exceeds fifty percent (50%)
of the Company’s consolidated book value, determined by the Company in
accordance with generally accepted accounting principles, measured at the time
at which such transaction occurs or the first of such series of related
transactions occurs; provided, however, that such a transfer effected pursuant
to a spin-off or split-up where shareholders of the Company retain ownership of
the transferred assets proportionate to their pro rata ownership interest in the
Company shall not be deemed a “Change of Control”;

 

(iv)          The Company dissolves and liquidates substantially all of its
assets;

 

(v)           At any time after the Effective Date when the “Continuing
Directors” cease to constitute a majority of the Board.  For this purpose, a
“Continuing Director” shall mean:  (A) the individuals who, at the Effective
Date, constitute the Board; and (B) any new Directors (other than Directors
designated by a person who has entered into an agreement with the Company to
effect a transaction described in clause (i), (ii), or (iii) of this definition)
whose appointment to the Board or nomination for election by Company
shareholders was approved by a vote of at least two-thirds of the then-serving
Continuous Directors; or

 

(vi)          A determination by the Board, in view of then current
circumstances or impending events, that a Change of Control of the Company has
occurred, which determination shall be made for the specific purpose of
triggering operative provisions of this Plan.

 

(g)                                “Change of Control Price” means the highest
of the following:  (i) the Fair Market Value of the Shares, as determined on the
date of the Change of Control; (ii) the highest price per Share paid in the
Change of Control transaction; or (iii) the Fair Market Value of the Shares,
calculated on the date of surrender of the relevant Award in accordance with
Section 11(c), but this clause (iii) shall not apply if in the Change of Control
transaction, or pursuant to an agreement to which the Company is a party
governing the Change of Control transaction, all of the Shares are purchased for
and/or converted into the right to receive a current payment of cash and no
other securities or other property.

 


(H)                                CODE” SHALL MEAN THE INTERNAL REVENUE CODE OF
1986, AS AMENDED FROM TIME TO TIME, AND AS INTERPRETED BY APPLICABLE
REGULATIONS, RULINGS, NOTICES AND OTHER SIMILAR

 

10

--------------------------------------------------------------------------------


 


GUIDANCE.  ANY REFERENCE TO A SPECIFIC PROVISION OF THE CODE INCLUDES ANY
SUCCESSOR PROVISION AND ANY GUIDANCE ISSUED UNDER SUCH PROVISION.


 


(I)                                     “COMMITTEE” MEANS THE COMPENSATION
COMMITTEE OF THE BOARD (OR SUCH SUCCESSOR COMMITTEE WITH THE SAME OR SIMILAR
AUTHORITY).


 


(J)                                     “COMMON STOCK” MEANS THE $.01 PAR VALUE
COMMON STOCK OF THE COMPANY.


 


(K)                                  “COMPANY” SHALL MEAN THE MANITOWOC
COMPANY, INC., A WISCONSIN CORPORATION, TOGETHER WITH ANY SUCCESSOR THERETO.


 


(L)                                     “DIRECTOR” MEANS A MEMBER OF THE BOARD.


 


(M)                               “EFFECTIVE DATE” MEANS THE DATE THAT THE
COMPANY’S SHAREHOLDERS APPROVE THIS PLAN.


 


(N)                                 “EXCHANGE ACT” SHALL MEAN THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED FROM TIME TO TIME, AND AS INTERPRETED BY
APPLICABLE REGULATIONS, RULINGS, NOTICES AND OTHER SIMILAR GUIDANCE.  ANY
REFERENCE TO A SPECIFIC PROVISION OF THE EXCHANGE ACT INCLUDES ANY SUCCESSOR
PROVISION AND ANY GUIDANCE ISSUED UNDER SUCH PROVISION.


 


(O)                                 “FAIR MARKET VALUE” SHALL MEAN FOR ANY SHARE
ON A PARTICULAR DATE, THE LAST SALE PRICE ON SUCH DATE ON THE NATIONAL
SECURITIES EXCHANGE ON WHICH THE COMMON STOCK IS THEN TRADED, AS REPORTED IN THE
WALL STREET JOURNAL, OR IF NO SALES OF COMMON STOCK OCCUR ON THE DATE IN
QUESTION, ON THE LAST PRECEDING DATE ON WHICH THERE WAS A SALE ON SUCH
EXCHANGE.  IF THE SHARES ARE NOT LISTED ON A NATIONAL SECURITIES EXCHANGE, BUT
ARE TRADED IN AN OVER-THE-COUNTER MARKET, THE LAST SALES PRICE (OR, IF THERE IS
NO LAST SALES PRICE REPORTED, THE AVERAGE OF THE CLOSING BID AND ASKED PRICES)
FOR THE SHARES ON THE PARTICULAR DATE, OR ON THE LAST PRECEDING DATE ON WHICH
THERE WAS A SALE OF SHARES ON THAT MARKET, WILL BE USED.  IF THE SHARES ARE
NEITHER LISTED ON A NATIONAL SECURITIES EXCHANGE NOR TRADED IN AN
OVER-THE-COUNTER MARKET, THE PRICE DETERMINED BY THE COMMITTEE, IN ITS
DISCRETION, WILL BE USED.


 


(P)                                 “NON-EMPLOYEE DIRECTOR” SHALL MEAN A MEMBER
OF THE BOARD WHO IS NOT AN EMPLOYEE OF THE COMPANY OR ANY AFFILIATE.  ONLY
NON-EMPLOYEE DIRECTORS SHALL BE ENTITLED TO RECEIVE AWARDS UNDER THIS PLAN.


 


(Q)                                 “OPTION” SHALL MEAN THE RIGHT TO PURCHASE
SHARES AT A STATED PRICE IN ACCORDANCE WITH THE TERMS OF THIS PLAN.  BECAUSE
THIS PLAN WILL PROVIDE BENEFITS ONLY FOR NON-EMPLOYEE DIRECTORS, ALL OPTIONS
SHALL BE NON-QUALIFIED STOCK OPTIONS.


 

(r)                                    “Performance Goals” means any goals the
Committee establishes that relate to one or more of the following with respect
to the Company or any one or more Subsidiaries or other business units: revenue;
cash flow; net cash provided by operating activities; net cash provided by
operating activities less net cash used in investing activities; cost of goods
sold; ratio of debt to debt plus equity; profit before tax; gross profit; net
profit; net sales; earnings before interest and taxes; earnings before interest,
taxes, depreciation and amortization;

 

11

--------------------------------------------------------------------------------


 

Fair Market Value of Shares; basic earnings per share; diluted earnings per
share; return on shareholder equity; average accounts receivable (calculated by
taking the average of accounts receivable at the end of each month); average
inventories (calculated by taking the average of inventories at the end of each
month); return on average total capital employed; return on net assets employed
before interest and taxes; economic value added; return on year-end equity;
length of service on the Board; and/or such other goals as the Committee may
establish in its discretion.

 

(s)                                  “Plan” shall mean The Manitowoc
Company, Inc. 2004 Non-employee Director Stock and Awards Plan, as set forth
herein and as amended from time to time.

 


(T)                                    “RESTRICTED STOCK” MEANS SHARES THAT ARE
ISSUED TO A NON-EMPLOYEE DIRECTOR UNDER THIS PLAN AND SUBJECT TO A RISK OF
FORFEITURE AND/OR RESTRICTIONS ON TRANSFER, WHICH MAY LAPSE UPON THE ACHIEVEMENT
OR PARTIAL ACHIEVEMENT OF PERFORMANCE GOALS DURING THE PERIOD SPECIFIED BY THE
COMMITTEE AND/OR UPON THE COMPLETION OF A PERIOD OF SERVICE, AS DETERMINED BY
THE COMMITTEE.


 

(u)                                 “Restricted Stock Units” mean the right to
receive Shares and/or Restricted Stock at a future date, subject to the
completion of such Performance Goals and/or upon the completion of a period of
service, as the Committee shall establish as part of the Award Agreement.  Prior
to the achievement of such Performance Goals and/or upon the completion of a
period of service, the Non-employee Director shall have no rights with respect
to such Restricted Stock Units, except as set forth in the underlying Award
Agreement.  Each Restricted Stock Unit shall correspond and relate to one Share
under this Plan.

 


(V)                                 “SHARE” MEANS A SHARE OF COMMON STOCK.


 

(w)                               “Subsidiary” means any corporation in an
unbroken chain of corporations beginning with the Company if each of the
corporations (other than the last corporation in the chain) owns stock
possessing more than fifty percent (50%) of the total combined voting power of
all classes of stock in one of the other corporations in the chain.

 

12

--------------------------------------------------------------------------------